--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Bonds.com Group, Inc. 8-K [bond-8k_0324.htm]
 
 
Exhibit 10.1

 
SETTLEMENT AGREEMENT AND RELEASE
 
THIS SETTLEMENT AGREEMENT AND RELEASE ("Agreement") is made this 19th day of
March, 2010, by and between (a) William Bass (“Bass”) and (b) Bonds.com Group,
Inc. and Bonds.com Holdings, Inc. f/k/a Bonds Financial, Inc. (together “the
Company”).
 
WHEREAS, Bass has filed two lawsuits against the Company and Bonds.com Inc.: (a)
William M. Bass v. Bonds Financial, Inc., et al, Palm Beach County Florida Case
No. 502008CA026153; and (b) William M. Bass v. Bonds Financial, Inc., et al,
United States District Court, Southern District of Florida, Case No.
09-80631-CIV-COHN-SELTZER (“the Lawsuits”);
 
WHEREAS, the parties are entering into this Agreement for the purposes of
settling, compromising and resolving any and all claims Bass may have against
the Company and the Releasees (as defined below);
 
WHEREAS, the Releasees are intended third-party beneficiaries of this Agreement;
and
 
WHEREAS, in exchange for the dismissal of the Lawsuits and the execution of this
Agreement by Bass, the Company has agreed to provide Bass with certain
consideration which it is not otherwise obligated to provide.
 
NOW, THEREFORE, in consideration of the execution of this Settlement Agreement,
and for other good and valuable consideration, the parties hereto agree as
follows:
 
1.           Recitals.  The above recitals are true and correct and are
incorporated into this Agreement by reference.

 
 

--------------------------------------------------------------------------------

 


2.           Settlement Package.  As consideration for this Agreement, the
Company agrees to the following cash and stock option components (“Settlement
Package”):
 
a.           Cash Component. The Company agrees to pay the following as the cash
component of this settlement (“Cash Component”):
 
i.           Non-Contingent Cash Payment.  The Company shall pay to Bass the
gross amount of $315,000.00 (“Non-Contingent Cash Payment”).  The first two
payments shall be in the amount of $14,000.00 with the first payment to be made
no later than March 15, 2010, and the second payment to be made no later than
April 15, 2010.  Thereafter, the remainder of the payments shall be made in
equal monthly installments of $7,000.00 over 41 months due on or before the 15th
of each month.  The Company shall be entitled to a 6% discount on the remaining
balance in the event that the Company pays off the entire remaining balance
before the final payment is due.  The Company shall not be in default of its
obligation to pay any monthly payment to Bass unless either: (a) the Company
fails, within twenty (20) days of its receipt of a Default Notice (as defined
below), to cure such payment default; or (b) the Company fails to timely make a
monthly payment after receipt of and curing pursuant to three Default Notices
(“Company Default”).  For purposes of this Section, a “Default Notice” shall
mean a written notice setting forth the amount of the claimed payment default
and its due date, and such notice is given to the Company by Bass in the manner
set forth in Section 23 below.  In the event of a Company Default, the Company
immediately owes Bass $415,000 less any payments made, and hereby consents to
the entry of a judgment in that amount in the event of a Company Default.  In
addition, Bass may exercise any other right, power, or remedy, permitted to him
by law, either by suit in equity or by action at law, or both.


ii.           Contingent Cash Payments.
 
1.           The Company shall pay $50,000.00 to Bass subject to the
satisfaction of either of the following contingencies: (a) Bonds.com, Inc.
achieves $5,000,000.00 or more in gross revenues for calendar year 2010 (which
coincides with Bonds.com, Inc.’s fiscal year); or (b) Bonds.com, Inc. achieves
$500,000.00 or more in profit for calendar year 2010.  If applicable, said
payment shall occur on or before March 1, 2011.
 
2.           The Company shall pay $50,000.00 to Bass subject to the
satisfaction of either of the following contingencies: (a) Bonds.com, Inc.
achieves $7,000,000.00 or more in gross revenues for calendar year 2011 (which
coincides with Bonds.com, Inc.’s fiscal year); or (b) Bonds.com, Inc. achieves
$1,000,000.00 or more in profit for calendar year 2011.  If applicable, said
payment shall occur on or before March 1, 2012.
 
3.           The gross revenue and profit figures in the above contingencies
shall be determined based upon the audited financial statements for the Company
for the applicable fiscal year.
 
4.           In the event of a Company Default, the Company shall not be
obligated to make any of the contingent cash payments above.

 
 

--------------------------------------------------------------------------------

 


b.           Tax Consequences of Cash Component.  The parties will treat the
Cash Component of the Settlement Package with the following tax consequences:
 
i.           As for the Non-Contingent Cash Payment, the gross amount of
$251,458 shall be considered payment for Bass’s lost wages claims, and, if any
Contingent Cash Payment is made, the gross amount of $50,000 per payment shall
be considered payment for Bass’s lost wages claims (“Wage Payment”).  These
entire amounts shall be subject to the usual taxes and withholdings on wages.
The Company shall issue W-2 forms to Bass for these amounts.
 
ii.           As for the Non-Contingent Cash Payment, the gross amount of
$50,000 shall be considered payment for Bass's claims for emotional distress and
other compensatory damages, punitive damages, attorney’s fees, and costs and all
other damages, debts, and/or losses Bass is claiming. The Company shall issue
separate 1099 tax forms to Bass for these amounts.
 
iii.           As for the Non-Contingent Cash Payment, $13,542 is reimbursement
of business expenses advanced by Bass.  The Company shall treat this payment for
reporting purposes according to its usual practice.


iv.           The Non-Contingent Cash payments will be allocated as follows:
 
2010           $70,733 Wage Payment
 
$13,267 Business Expense Reimbursement
 
2011           $84,000 Wage Payment
 
2012           $84,000 Wage Payment
 
2013           $13,000 Wage Payment
 
$50,000 Non-Wage Payment
 
Total          $315,000
 
v.           All  Contingent Cash Payments will be Wage Payments.
 
vi.           Bass will provide a completed W-4 form with this Agreement.
 
vii.           If there is any change in the Internal Revenue Code, Treasury
Regulations, instructions to IRS forms or other applicable IRS authority that
requires reporting to the IRS in a matter different from that set forth above,
the Company shall report payments to the IRS in compliance with the changed
reporting requirements.
 
c.           Stock Option Component.  The Company will issue to Bass options to
purchase 1,500,000 shares of the Company's Common Stock at an exercise price of
$0.375 per share, pursuant to and on the terms and conditions of a Stock Option
Agreement in the form of Exhibit A attached hereto.

 
 

--------------------------------------------------------------------------------

 


d.           Logistics for Cash Component Payments.  All cash component payments
made under this Agreement shall be sent via regular U.S. Mail to Bass at the
address shown in Section 23 of this Agreement and shall be made by check payable
to “William Bass”.  All payments by the Company shall be considered timely if
postmarked on or before the applicable deadline for such payment.
 
3.           Release.
 
a.           As a material inducement to the Company to provide the Settlement
Package, Bass, for himself and his heirs, executors, personal representatives,
administrators, assigns and anyone claiming by or through him/her (hereinafter
collectively referred to as “the Releasors”), hereby irrevocably and
unconditionally forever releases, waives and forever discharges the Company,
Bonds.com Inc., Bonds.com, LLC, and Insight Capital Management, LLC, and each of
their respective predecessors, successors, parents, subsidiaries, affiliates,
members, insurers, benefits plans, assigns, directors, officers, shareholders,
trustees, administrators, employees, representatives, agents, and insurers
(hereinafter collectively referred to as "the Releasees") from any and all
actual or potential claims, complaints, liabilities, obligations, promises,
actions, causes of action, liabilities, agreements, damages, costs, debts, and
expenses of any kind, whether known or unknown, that the Releasors have ever had
or now have, from the beginning of time through the date Bass executes this
Agreement (collectively, “the Released Claims”).  The Released Claims include,
but are not limited to, all claims arising out of or related to Bass’s
employment with the Company, termination of employment, continued or future
employment; all claims related to the payment of wages, salary or any other
remuneration or payment; all claims under Title VII of the Civil Rights Act of
1964, as amended; (42 U.S. C. § 2000e, et seq.); the Civil Rights Acts of 1866,
1871 and 1991, all as amended; 42 U.S.C. § 1981; the Family and Medical Leave
Act of 1993, as amended (29 U.S.C. § 2601, et seq.); the Americans With
Disabilities Act, as amended (42 U.S.C. § 12101, et seq.); the Rehabilitation
Act of 1973, as amended (29 U.S.C. § 793-94); the Fair Labor Standards Act, as
amended (29 U.S.C. § 201, et. seq.); the Equal Pay Act of 1963, as amended (29
U.S.C. § 206); §725.07, Florida Statutes; the Employee Retirement Income
Security Act, as amended (29 U.S.C. § 1001, et seq.); the Consolidated Omnibus
Budget Reconciliation Act of 1985 (29 U.S.C. § 1161, et seq.); the Age
Discrimination in Employment Act (29 U.S.C. § 621 et seq.); the National Labor
Relations Act (NLRA); the Occupational Safety and Health Act (OSHA); and any
other federal or state whistle-blower statute or regulation; the Florida Civil
Rights Act of 1992 (Chapter 760, Florida Statutes, as amended); any provision of
Chapters 250, 440, 443, 447, 448, and 760 of Florida Statutes; the Florida
General Labor Regulations, as amended; any local ordinance, law, rule or
regulation; workers’ compensation statutes; and any other federal, state or
local statute, rule, regulation or ordinance; common law claims, including but
not limited to claims of intentional or negligent infliction of emotional
distress, negligent hiring, retention, training or supervision, defamation,
invasion of privacy, breach of a covenant of good faith and fair dealing, breach
of fiduciary duty, breach of express or implied contract, promissory estoppel,
negligence or wrongful termination of employment; any claims for or to past or
future unpaid salary, commissions, bonuses, incentive payments, expense
reimbursements, health care benefits, life insurance, disability insurance and
any other income or benefits the Releasees received or claim they should
receive; and all other claims of any kind, including but not limited to any
claims for attorneys’ fees and costs.
 
b.       All rights in this Agreement and any agreement applicable to any of
Bass’s stock options or stock are excluded from this release, except as
referenced within this subsection.  The parties hereby acknowledge and agree
that, of the options to purchase 1,652,899 shares of Common Stock (after taking
into account the stock split in December 2007) that were originally granted
under Bass’s original Stock Option Agreement dated February 1, 2007 (“the
Original Option Agreement”), only options to purchase 413,225 shares of Common
Stock have vested, and the options for the remaining 1,239,674 shares of Common
Stock terminated prior to such shares becoming vested.  Notwithstanding anything
contained herein or in the Original Option Agreement to the contrary, Bass
hereby releases and waives any and all rights he may have with respect to the
option to purchase such 1,239,674 shares of Common Stock.  The parties further
acknowledge and agree that Bass’s existing vested options to purchase 413,225
shares of Common Stock shall continue to be governed by the Original Option
Agreement, including the original purchase price of $0.50 per share.
 
4.           Dismissal of the Lawsuits.  Bass agrees that he will authorize and
direct his attorney to sign the Stipulations of Dismissal with Prejudice that
are attached hereto as Exhibits B and C requesting that the Lawsuits be
dismissed with prejudice and to take no further action in prosecution of the
cases.  Said Stipulations of Dismissal shall be filed with the Courts within
seven (7) days after the Company has delivered the first payment referenced in
paragraph 2 of this Agreement to Bass.

 
 

--------------------------------------------------------------------------------

 

5.           Other Claims and Charges.  With the exception of the Lawsuits and
the Charge of Discrimination Bass filed with the Equal Employment Opportunity
Commission, Florida Commission on Human Relations, and the Broward County Civil
Rights Division on October 1, 2008, Bass represents that he has not filed any
complaint, claim or charge against the Company or any of the Releasees or with
the Equal Employment Opportunity Commission, the Florida Commission on Human
Relations, the Federal or Florida Department of Labor, or with any other local,
state or federal agency or court.  Bass agrees that, if any such agency or court
assumes the prosecution or jurisdiction of any complaint or charge against the
Company or any of the Releasees, Bass will immediately dismiss the complaint or
charge and/or will immediately request such agency or court to dismiss and
withdraw from the matter.  In the event Bass should fail or refuse to undertake
these obligations, Bass agrees that this Agreement shall operate to effectuate
Bass's dismissal or withdrawal of such complaint, charge or claim and that Bass
will forward to the Company any monies Bass receives from such complaint, charge
or claim.
 
6.           Tax Considerations. The Company and the Releasees make no
representations of any character regarding the character of the Severance
Package or any of its components for purposes of local, state or federal tax
purposes, including income tax.    Each party to this Agreement is responsible
for its own tax obligations.


7.           Necessary Action.  At all times after the execution of this
Agreement, each party hereto agrees to take or cause to be taken all such
necessary action including, without limitation, the execution and delivery of
such further instruments and documents, as may be reasonably requested by any
party for such purposes or otherwise necessary to complete or perfect the
transaction contemplated hereby.
 
8.           Adequacy of Consideration; No Obligations.  Bass understands that
the Settlement Package provided hereunder by the Company is discretionary in
nature, is not an admission of liability, is not required of the Company in the
absence of this Agreement and constitutes adequate and the sole consideration
for the Agreement, including Bass’s releasing and dismissing any and all of his
claims (actual or potential) against the Company and the Releasees.  For
avoidance of doubt, Bass also acknowledges and agrees that none of the Releasees
(including but not limited to Bonds.com, Inc.) other than the Company has any
obligations under this Agreement
 
9.           Complete Bar.  Bass agrees that the Releasees may plead this
Agreement as a complete bar to any action or suit before any court or
administrative body with respect to any claim released herein.
 
10.           Confidentiality.  The parties agree to keep the terms and amount
of the settlement and the terms of this Agreement (collectively, “the
Confidential Information”) in strict confidence and shall not disclose the
Confidential Information to any person or entity, including but not limited to
(a) any current or former employee of the Company or (b) any member of the news
media.  Either party may disclose Confidential Information as required by any
government agency or pursuant to subpoena.  Once Confidential Information is
disclosed by the Company in a filing with the SEC or the equivalent it is no
longer Confidential Information and is no longer subject to any restriction
other than that Bass will not affirmatively publicize the terms of this
Agreement by issuing a press release, holding a press conference or the
equivalent.  Bass may discuss the Confidential Information with his wife,
attorney, government agency representative, and/or accountant, but only if Bass
requires and warrants that his wife, attorney and/or accountant will maintain
this strict confidentiality.  The Company may discuss the Confidential
Information with any Company employee or advisor, or investor or potential
investor, reasonably entitled to know.  Bass warrants and represents that, from
the time Mediation began through his execution of this Agreement, he has not
disclosed to any person or entity (other than his wife, attorneys and/or
accountant) any settlement offers made by either party or the Confidential
Information to any third person other than his wife, attorney and/or accountant.
 
11.           Non-Disparagement.
 
a.            Bass agrees to refrain from making any disparaging statements,
written or oral, to any person or entity regarding the Company or its policies,
practices, processes, operations, facilities, former or current directors,
officers, management, or employees, except pursuant to court order or validly
issued subpoena.  Both parties agree that the damages to the Company that would
result from a breach by Bass of this non-disparagement provision are not
reasonably capable of measurement.  In the event that a Court finds Bass to have
breached this non-disparagement provision after Bass executes this Agreement,
the parties agree that the Court shall award the Company the minimum sum of
$10,000.00 per occurrence as liquidated damages.

 
 

--------------------------------------------------------------------------------

 


b.            John Barry IV, John Barry III, and Christopher Loughlin
(“Corporate Individuals”) agree to refrain from making any disparaging
statements, written or oral, to any person or entity regarding Bass, except
pursuant to court order or validly issued subpoena.  Both parties agree that the
damages to Bass that would result from a breach by any of the Corporate
Individuals of this non-disparagement provision are not reasonably capable of
measurement.  In the event that a Court finds any of the Corporate Individuals
to have breached this non-disparagement provision after they execute this
Agreement, the parties agree that the Court shall award Bass the minimum sum of
$10,000.00 per occurrence as liquidated damages.  The Corporate Individuals are
signing this Agreement for the limited purpose of binding themselves to this
non-disparagement provision.
 
12.           No Admission of Liability.  Bass understands and agrees that the
Company and the Releasees admit no liability with respect to any claim related
to or arising out of his employment or any other matters.
 
13.           Entire Agreement.  This Agreement contains the entire agreement
between the parties and may be modified only in a writing executed in the same
manner as the original Agreement.  No agreements, representations, or statements
of any party not contained herein shall be binding on such party; and, to that
end, Bass acknowledges and agrees that there are no prior or contemporaneous
agreements or representations of any character, written or oral, relating to the
subject matter of this Agreement.


14.           No Reliance.  The parties agree that no inducements, statements or
representations have been made that are not set forth in this Agreement and that
they did not rely on any inducements, statements or representations not set
forth herein.  Bass further declares that he is of sound mind and body to enter
into this Agreement, that he is aware that this Agreement has significant legal
meaning, and that he enters into this Agreement freely and voluntarily.
 
15.           Enforcement.  Bass, the Company, and the Releasees shall have the
right specifically to enforce this Agreement, except for provisions which
subsequently may be held invalid or unenforceable.
 
16.           Controlling Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Florida, as they are
applied to contracts made and to be wholly performed in this state, regardless
of choice of law principles to the contrary.
 
17.           Construction and Interpretation.  The parties agree that this
Agreement is the product of negotiations between both parties and their
counsel.  The language of all parts of this Agreement shall in all cases be
construed as a whole, according to its fair meaning, and not strictly for or
against either party.  As used in this Agreement, the singular or plural shall
be deemed to include the other whenever the context so indicates or requires.
 
18.           Forum Selection.  In the event of a breach of this Agreement by
either party, the other party shall be entitled to seek enforcement of this
Agreement exclusively before a state or federal court of competent jurisdiction
located in Broward County,
Florida.  This Agreement shall not be construed to waive any right of removal
that may apply to any action filed in state court by either party to this
Agreement.
 
19.           Attorney's Fees.  In the event a breach of the Agreement is
proven, the non-breaching party may recover, in addition to damages, the
reasonable costs and fees, including attorney’s fees, incurred in establishing
the breach and securing judicial relief.  In the event that the provisions of
this Agreement are breached, the non-breaching party may recover damages for the
breach without waiving the right to insist on the breaching party’s continued
fulfillment of all other obligations under the Agreement.
 
20.           Savings Provision.  Should any provision of this Agreement be
declared or be determined by any court to be illegal or invalid, the remaining
parts, terms or provisions shall remain valid unless declared otherwise by the
court.  Any part, term or provision which is determined to be illegal or invalid
shall be deemed not to be a part of this Agreement.
 
21.           No Assignment.  Bass represents that Bass has not assigned or
transferred, or purported to assign or transfer, to any person or entity, any
claim against the Company or any portion thereof or interest therein.  All
rights and obligations of this Agreement are binding on and benefit the
Company’s successors and Bass’s heirs and estate.
 
22.           Binding Nature. This Agreement shall be binding upon Bass and the
Company and their heirs, administrators, representatives, executors, successors
and assigns, and shall inure to the benefits of the Company and the Releasees.
 
23.           Notices.   All notices and other communications required or
permitted hereunder shall be in writing and shall be deemed to have been given
when either: (a) hand delivered, in person or by a recognized courier or
delivery service; (b) when telefaxed to the recipient's correct telefax number
(with receipt confirmed); or (c) when mailed by registered or certified mail,
return receipt requested, as follows (provided that notice of change of address
shall be deemed given only when received):
 
 
 

--------------------------------------------------------------------------------

 
 

 
If to the Company to:  
President
   
Bonds.com Group, Inc.
   
1515 South Federal Highway, Suite 212
   
Boca Raton, Florida




 
With a copy to:  
S. Gordon Hill, Esq.
   
Hill, Ward & Henderson, P.A.
   
3700 Bank of America Plaza
101 East Kennedy Boulevard
   
Tampa, Florida 33629
   
Fax: (813) 221-2900




 
If to Bass, to:  
William E. Bass
   
7813 Pinecrest Ct.
   
Fairview, TN  37062




 
With a copy to:  
James P. Golden, Esq.
   
Golden Hamburg & Golden, P.C.
   
1601 Market Street, Suite 3310
   
Philadelphia, PA  19103-1443




 
 

--------------------------------------------------------------------------------

 



24.           Acknowledgements.  Bass represents that he has carefully read and
fully understands all the provisions of this Agreement, that he is entering into
this Agreement voluntarily, and that he has consulted with an attorney of his
choice and at his expense before executing it.
 
25.           Further Assurances.  The parties will execute whatever documents
are necessary to effectuate the intent of this Agreement.
 
NOW, THEREFORE, Bass and the Company have executed this Settlement Agreement,
freely and voluntarily, as of the date first written above.





/s/ William M. Bass   March 12, 2010
WILLIAM M. BASS
 
DATE





BONDS.COM GROUP, INC.
           
By:
/s/ Michael Sanderson   March 18, 2010      
DATE
Title: 
Chief Executive Officer    


 
 

--------------------------------------------------------------------------------

 



BONDS.COM HOLDINGS, INC. F/K/A BONDS FINANCIAL, INC.
       
By:
/s/ Michael Sanderson   March 18, 2010      
DATE
Title:  
Chief Finanical Officer    





The individuals below are signing for purposes of Section 11(b):





/s/ John Barry, IV   March 18, 2010
JOHN BARRY, IV
 
DATE






/s/ John Barry, III   March 17, 2010
JOHN BARRY, III
 
DATE






/s/ Christopher Loughlin   March 19, 2010
CHRISTOPHER LOUGHLIN
 
DATE


 
 

--------------------------------------------------------------------------------

 

Exhibit A


Stock Option Agreement


[See Attached]
